Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 11 and 19  is the inclusion of the limitations of 

“an annular seal assembly arranged around the circumference of the plunger, the annular seal assembly including a seal retainer housing and a first seal, the seal retainer housing contains the proximal end of the barrel therein such that the proximal end of the barrel forms a second seal with the seal retainer housing” in claim 1;

“an annular seal assembly arranged around the circumference of the plunger, the annular seal assembly including a seal retainer housing and a first seal, the proximal end of the barrel contained within the seal retainer housing such that the proximal end of the barrel forms a second seal with the seal retainer housing, the annular seal assembly is configured to be removed from the plunger and re-assembled with the plunger” in claim 11; and 

“an annular seal assembly coupled to and disposed around:
(i) a circumference of the proximal end of the barrel to retain the proximal end of the barrel in the annular seal assembly, and (ii) a circumference of the plunger, to prevent .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747